UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7324


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAILLE DEVON MIDGETTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:12-cr-00029-D-1)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamaille Devon Midgette, Appellant Pro Se.  Laura Howard,
Augustus D. Willis, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jamaille Devon Midgette appeals the district court’s order

denying    his   18    U.S.C.     §   3582(c)(2)         (2012)    motion.        We    have

reviewed the record and conclude that the district court did not

abuse its discretion in denying Midgette’s motion.                             See United

States     v.    Smalls,     720 F.3d 193,     195     (4th     Cir.    2013).

Accordingly,      we     affirm    the   district         court’s       order.     United

States    v.    Midgette,    No.      4:12-cr-00029-D-1           (E.D.N.C.      Aug.    30,

2016).     We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented       in    the     materials

before    the    court    and     argument       would    not     aid    the   decisional

process.


                                                                                  AFFIRMED




                                             2